Exhibit 10.2

EXECUTION VERSION

SALE AND CONTRIBUTION AGREEMENT

between

OAKTREE STRATEGIC INCOME CORPORATION,

as Seller

and

OCSI SENIOR FUNDING LTD.,

as Purchaser

Dated as of September 24, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS      1  

SECTION 1.1

 

Definitions

     1  

SECTION 1.2

 

Other Terms

     3  

SECTION 1.3

 

Computation of Time Periods

     3  

SECTION 1.4

 

Interpretation

     3  

SECTION 1.5

 

References

     4  

ARTICLE II

  CONVEYANCES OF TRANSFERRED ASSETS      4  

SECTION 2.1

 

Conveyances

     4  

SECTION 2.2

 

Indemnification

     6  

SECTION 2.3

 

Assignments

     6  

ARTICLE III

  CONSIDERATION AND PAYMENT; REPORTING      7  

SECTION 3.1

 

Purchase Price

     7  

SECTION 3.2

 

Payment of Purchase Price

     7  

ARTICLE IV

  REPRESENTATIONS AND WARRANTIES      7  

SECTION 4.1

 

Seller’s Representations and Warranties

     7  

SECTION 4.2

 

Reaffirmation of Representations and Warranties by the Seller; Notice of Breach

     13  

ARTICLE V

  COVENANTS OF THE SELLER      14  

SECTION 5.1

 

Covenants of the Seller

     14  

ARTICLE VI

  WARRANTY LOANS      16  

SECTION 6.1

 

Warranty Collateral Obligations

     16  

SECTION 6.2

 

Dilutions, Etc.

     17  

ARTICLE VII CONDITIONS PRECEDENT

     17  

SECTION 7.1

 

Conditions Precedent

     17  

 

-i-



--------------------------------------------------------------------------------

ARTICLE VIII

  MISCELLANEOUS PROVISIONS      18  

SECTION 8.1

 

Amendments, Etc.

     18  

SECTION 8.2

 

Governing Law: Submission to Jurisdiction

     18  

SECTION 8.3

 

Notices

     18  

SECTION 8.4

 

Severability of Provisions

     19  

SECTION 8.5

 

Assignment

     20  

SECTION 8.6

 

Further Assurances

     20  

SECTION 8.7

 

No Waiver; Cumulative Remedies

     20  

SECTION 8.8

 

Counterparts

     20  

SECTION 8.9

 

No Petition Covenant; Limited Recourse

     21  

SECTION 8.10

 

Transfer of Seller’s Interest

     21  

SECTION 8.11

 

Binding Effect; Third-Party Beneficiaries

     21  

SECTION 8.12

 

Merger and Integration

     21  

SECTION 8.13

 

Headings

     21  

 

-ii-



--------------------------------------------------------------------------------

This SALE AND CONTRIBUTION AGREEMENT, dated as of September 24, 2018 (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement”), between Oaktree Strategic Income Corporation, a Delaware
corporation, as seller (in such capacity, the “Seller”) and OCSI Senior Funding
Ltd., an exempted company incorporated with limited liability under the laws of
the Cayman Islands, as purchaser (in such capacity, the “Purchaser”).

W I T N E S S E T H:

WHEREAS, on and after the Effective Date, the Seller may, from time to time on
each Purchase Date, sell or contribute, transfer, and otherwise convey, to the
Purchaser, without recourse except to the extent specifically provided herein,
and the Purchaser may, from time to time on each Purchase Date, purchase or
accept a contribution of all right, title and interest of the Seller (whether
now owned or hereafter acquired or arising, and wherever located) in and to the
Collateral Obligations mutually agreed by the Seller and the Purchaser;

WHEREAS, to effect the sale, assignment, and contribution of such Transferred
Assets, the Seller, from time to time, has entered into, and may in the future
enter into Assignment Agreements with the Purchaser, pursuant to which all of
the Seller’s right, title and interest in and to the Transferred Assets set
forth therein have been or will be conveyed by the Seller to the Purchaser; and

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets under each Assignment Agreement and this Agreement is a
“true sale” or a “true contribution” for all purposes, such that, upon payment
of the purchase price therefor or the making of a contribution, the Transferred
Assets will constitute property of the Purchaser from and after the applicable
transfer date;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Loan Financing and Servicing Agreement,
dated as of the date hereof (as amended, supplemented or otherwise modified and
in effect from time to time, the “Loan and Servicing Agreement”), by and among
the Purchaser, as borrower, the Seller, as servicer (in such capacity, the
“Servicer”) and equityholder, the lenders from time to time party thereto (the
“Lenders”), Deutsche Bank AG,

 

-1-



--------------------------------------------------------------------------------

New York Branch, as facility agent (in such capacity, the “Facility Agent”), the
other agents parties thereto, and Wells Fargo Bank, National Association, as
collateral agent and as collateral custodian (in each such capacity, the
“Collateral Agent” and the “Collateral Custodian”, respectively).

“Agreement” has the meaning set forth in the preamble hereto.

“Assignment Agreement” means any assignment and assumption agreement, assignment
and acceptance or similar assignment agreement at any time entered into between
the Seller and the Purchaser, and if applicable, accepted by the agent or
trustee under any Underlying Instrument for the purpose of conveying the
Seller’s right, title and interest in and to the Collateral Obligations set
forth therein to the Purchaser.

“Convey” means to sell, transfer, assign, contribute or otherwise convey assets
hereunder.

“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

“Indorsement” has the meaning specified in Section 8 102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

“Purchase Date” means each Subsequent Conveyance Date and the date of the
Initial Conveyance.

“Purchase Notice” has the meaning set forth in Section 2.1(b).

“Purchase Price” has the meaning set forth in Section 3.1.

“Purchaser” has the meaning set forth in the preamble hereto.

“Schedule of Collateral Obligations” means a schedule of each Collateral
Obligation to be transferred on each Purchase Date in the form attached hereto
as Schedule A.

“Seller” has the meaning set forth in the preamble hereto.

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

“Transferred Assets” means the Collateral Obligations and Related Security
Conveyed by the Seller to the Purchaser.

“Transfer Documents” has the meaning set forth in Section 2.3.

“Transferred Collateral Obligations” means each Collateral Obligation Conveyed
from the Seller to the Purchaser pursuant to the terms of this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Warranty Collateral Obligations” has the meaning set forth in Section 6.1.

SECTION 1.2 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles
in the United States. All terms used in Article 9 of the UCC, and not
specifically defined herein, are used herein as defined in such Article 9. The
term “including” when used in this Agreement means “including without
limitation.”

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

SECTION 1.4 Interpretation. In this Agreement, unless a contrary intention
appears: reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(ii)     reference to any gender includes each other gender;

(iii)     reference to day or days without further qualification means calendar
days;

(iv)     unless otherwise stated, reference to any time means New York time;

(v)     references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

(vi)     reference to any agreement (including any Transaction Document or
Underlying Instrument), document or instrument means such agreement, document or
instrument as amended, modified, supplemented, replaced, restated, waived or
extended and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Transaction Documents, and reference
to any promissory note includes any promissory note that is an extension or
renewal thereof or a substitute or replacement therefor;

(vii)     reference to any requirement of law means such requirement of law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any requirement of law means
that provision of such requirement of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision; and

(viii)    references to “including” means “including, without limitation”.

 

-3-



--------------------------------------------------------------------------------

SECTION 1.5 References.

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

ARTICLE II

CONVEYANCES OF TRANSFERRED ASSETS

SECTION 2.1 Conveyances.

(a)     On the terms and subject to the conditions set forth in this Agreement,
on the Effective Date, the Seller and the Purchaser shall execute and deliver
(i) this Agreement with a completed Schedule of Collateral Obligations (the
Schedule of Collateral Obligations shall be the Schedule of Collateral
Obligations to be delivered on the Effective Date under the Loan and Servicing
Agreement), and (ii) for each Transferred Asset included in the Schedule of
Collateral Obligations, the Assignment Agreement required pursuant to the
applicable Underlying Instrument governing such Transferred Asset. Upon receipt
of this Agreement and each executed Assignment Agreement, the Seller Conveys to
the Purchaser without recourse (except to the extent specifically provided
herein), and the Purchaser accepts Conveyance from the Seller (the “Initial
Conveyance”), of all of the Seller’s right, title and interest (whether now
owned or hereafter acquired or arising, and wherever located) in the Transferred
Assets (other than Excluded Amounts).

(b)     After the Initial Conveyance, the Seller may Convey additional
Collateral Obligations to the Purchaser by delivering written notice thereof to
the Facility Agent substantially in the form set forth in Schedule B hereto
(each, a “Purchase Notice”), designating the date of the proposed Conveyance (a
“Subsequent Conveyance Date”) and attaching a supplement to the Schedule of
Collateral Obligations identifying the Transferred Assets proposed to be
Conveyed. On the terms and subject to the conditions set forth in this Agreement
and the Loan and Servicing Agreement, the Seller shall Convey to the Purchaser
without recourse (except to the extent specifically provided herein), and the
Purchaser shall accept such Conveyance, on the applicable Subsequent Conveyance
Date (each such Conveyance being herein called a “Subsequent Conveyance”), all
of the Seller’s right, title and interest (whether now owned or hereafter
acquired or arising, and wherever located) in and to each Transferred Asset.

(c)     It is the express intent of the Seller and the Purchaser that each
Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to this
Agreement be construed as an absolute sale and/or contribution of such
Transferred Assets by the Seller to the Purchaser providing the Purchaser with
the full risks and benefits of ownership of the Transferred Assets. Further, it
is not the intention of the Seller and the Purchaser that any Conveyance be
deemed a grant of a security interest in the Transferred Assets by the Seller to
the Purchaser to secure a debt or other obligation of the Seller. However, in
the event that, notwithstanding the intent of the parties expressed herein, the
Conveyances hereunder shall be characterized as loans and not as sales and/or
contributions, then (i) this Agreement also shall be deemed to be, and hereby
is, a security agreement within the meaning of the UCC and other

 

-4-



--------------------------------------------------------------------------------

applicable law and (ii) the Conveyances by the Seller provided for in this
Agreement shall be deemed to be, and the Seller hereby grants to the Purchaser,
a security interest in, to and under all of the Seller’s right, title and
interest in, to and under, whether now owned or hereafter acquired, such
Transferred Assets and all proceeds of the foregoing. The Purchaser and its
assignees shall have, with respect to such Transferred Assets and other related
rights, in addition to all the other rights and remedies available to the
Purchaser and its assignees hereunder and under the Underlying Instruments, all
the rights and remedies of a secured party under any applicable UCC.

(d)     The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a perfected security interest in favor of the Purchaser under applicable law and
will be maintained as such throughout the term of this Agreement. The Seller
represents and warrants that the Transferred Assets are being transferred with
the intention of removing them from the Seller’s estate pursuant to Section 541
of the Bankruptcy Code. The Purchaser assumes all risk relating to nonpayment or
failure by the Obligors to make any distributions owed by them under the
Transferred Assets. Except with respect to breach of representations, warranties
and covenants expressly stated in this Agreement, the Seller assigns each
Transferred Asset “as is,” and makes no covenants, representations or warranties
regarding the Transferred Assets.

(e)     In connection with the Initial Conveyance, the Seller agrees to file or
cause to be filed on or prior to the Effective Date (or within one Business Day
after the Effective Date), at its own expense, a financing statement or
statements with respect to the Transferred Assets Conveyed by the Seller
hereunder from time to time meeting the requirements of applicable state law in
the jurisdiction of the Seller’s organization to perfect and protect the
interests of the Purchaser created hereby under the UCC against all creditors
of, and purchasers from, the Seller, and to deliver a file-stamped copy of such
financing statements or other evidence of such filings to the Purchaser as soon
as reasonably practicable after its receipt thereof.

(f)     The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents and take all actions
as may be reasonably necessary or as the Purchaser may reasonably request, in
order to perfect or protect the interest of the Purchaser in the Transferred
Assets Conveyed hereunder or to enable the Purchaser to exercise or enforce any
of its rights hereunder. Without limiting the foregoing, the Seller will, in
order to accurately reflect the Conveyances contemplated by this Agreement,
execute and file such financing or continuation statements or amendments thereto
or assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be reasonably requested by the Purchaser and mark its master
computer records (or related sub-ledger) noting the Conveyance to the Purchaser
of the Transferred Assets. The Seller hereby authorizes the Purchaser to file
and, to the fullest extent permitted by applicable law, the Purchaser shall be
permitted to sign (if necessary) and file without further action on the part of
the Seller, initial financing statements, continuation statements and amendments
thereto and assignments thereof without the Seller’s signature; provided that
the description of collateral contained in such financing statements shall be
limited to only Transferred Assets. Carbon, photographic or other

 

-5-



--------------------------------------------------------------------------------

reproduction of this Agreement or any financing statement shall be sufficient as
a financing statement.

(g)     Each of the Seller and the Purchaser agree that prior to the time of
Conveyance of any Collateral Obligation hereunder, the Purchaser has no rights
to or claim of benefit from any Collateral Obligation (or any interest therein)
owned by the Seller.

(h)     The Transferred Assets acquired, transferred to and assumed by the
Purchaser from the Seller shall include the Seller’s entitlement to any surplus
or responsibility for any deficiency that, in either case, arises under, out of,
in connection with, or as a result of, the foreclosure upon or acceleration of
any such Transferred Assets.

SECTION 2.2 Indemnification. Without limiting any other rights which any such
Person may have hereunder or under applicable law, the Seller agrees to
indemnify on an after-tax basis the Purchaser and its successors, transferees,
and assigns (including each Secured Party) and all officers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each of the foregoing Persons being individually called an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related reasonable and documented out-of-pocket costs
and expenses, including reasonable and documented attorneys’ fees and
disbursements of external counsel (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by such Indemnified
Party arising out of any acts or omissions of the Seller and relating to this
Agreement and the transactions contemplated hereby (and not, for the avoidance
of doubt, as a result of any acts or omissions of the Purchaser relating to this
Agreement or the Loan and Servicing Agreement), excluding, however,
(a) Indemnified Amounts in respect of any Transferred Asset due to the
applicable Obligor’s creditworthiness, (b) Indemnified Amounts payable to an
Indemnified Party to the extent determined by a court of competent jurisdiction
to have resulted from gross negligence, bad faith or willful misconduct on the
part of any Indemnified Party or its agent or subcontractor, (c) except as
otherwise specifically provided herein, non-payment by any Obligor of an amount
due and payable with respect to a Transferred Asset, (d) any Excluded Taxes or
(e) any punitive, indirect, consequential, special or exemplary damages.

SECTION 2.3 Assignments. It is the intention of the Seller and the Purchaser
that this Agreement, the Schedule of Collateral Obligations and each Purchase
Notice (collectively, the “Transfer Documents”) shall supplement each Assignment
Agreement required to be executed under any Underlying Instrument relating to
any Transferred Asset, and that whenever possible, each provision of the
Transfer Documents shall be interpreted in such manner as to be effective and
valid under each applicable Underlying Instrument and without replacing or
superseding such Assignment Agreement. However, to the extent that there is a
conflict or inconsistency between any provision of any Transfer Document, on the
one hand, and any provision of any Assignment Agreement, on the other hand, such
Assignment Agreement shall control and prevail to the extent any such conflict
or inconsistency would invalidate the sale, transfer and assignment contemplated
thereby, without invalidating the remainder of such provision of such Transfer
Document or the remaining provisions of the Transfer Documents, and to the
extent any provision of any Transfer Document would conflict with the Underlying
Instrument applicable to any Transferred Asset in a manner that would invalidate
the sale, transfer and assignment contemplated hereby, such Underlying
Instrument shall be controlling as

 

-6-



--------------------------------------------------------------------------------

to such provision without invalidating the remainder of such provision or the
remaining provisions of the Transfer Documents. The Seller and the Purchaser
acknowledge and agree that, solely for administrative convenience, any Transfer
Document or Assignment Agreement required to be executed and delivered in
connection with the transfer of a Transferred Asset in accordance with the terms
of the related Underlying Instruments may reflect that (i) the Seller (or any
Affiliate or third party from whom the Seller or the applicable Affiliate may
purchase Transferred Asset) is assigning such Transferred Asset directly to the
Purchaser or (ii) the Purchaser is acquiring such Transferred Asset at the
closing of such Transferred Asset.

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

SECTION 3.1 Purchase Price. The purchase price (the “Purchase Price”) for the
Transferred Collateral Obligations Conveyed on each Purchase Date shall be a
dollar amount equal to the fair market value (as agreed upon between the Seller
and the Purchaser at the time of such Conveyance) of such Transferred Collateral
Obligations as of such date.

SECTION 3.2 Payment of Purchase Price. The Purchase Price for the Transferred
Collateral Obligations Conveyed shall be paid on the related Purchase Date
(a) by payment in cash in immediately available funds in an amount not greater
than the sum of (i) the proceeds of Advances made to the Purchaser with respect
to such Collateral Obligations to be Conveyed on such Purchase Date and
(ii) amounts constituting Principal Collections in the Collections Account
utilized for a Reinvestment pursuant to Section 8.3(c) of the Loan and Servicing
Agreement and/or (b) to the extent not paid in cash, as a Capital Contribution
(as defined in the Preference Share Purchase Agreement) by the Seller to the
Purchaser in an amount equal to the unpaid portion of the Purchase Price, as
specified by the Seller in the Purchase Notice.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Seller’s Representations and Warranties. The Seller represents and
warrants to the Purchaser as of the Effective Date and as of each Purchase Date
(unless such representation or warranty is made as of a specified date, in which
case the Seller represents and warrants only as of such specified date):

(a)        Organization and Good Standing. The Seller is a Delaware corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of organization and is duly qualified to do business, and is in
good standing, in every jurisdiction in which the nature of its business and the
performance of its obligations hereunder and under the other Transaction
Documents to which it is a party requires it to be so qualified, except where
the failure to be so qualified or in good standing would not reasonably be
expected to have a material adverse effect on (i) its ability to perform its
obligations under this Agreement, (ii) the

 

-7-



--------------------------------------------------------------------------------

validity or enforceability of the Transferred Assets and the Related Security
and (iii) its ability to perform its obligations under the other Transaction
Documents to which it is a party.

(b)        Power and Authority. The Seller has the corporate power and authority
to own, pledge, mortgage and convey the Transferred Assets, to conduct its
business as now, or proposed to be, conducted and to execute and deliver this
Agreement and the Transaction Documents to which it is a party and to consummate
the transactions contemplated hereby and thereby.

(c)        Authorization; Contravention. The execution, delivery and performance
by the Seller of this Agreement, each other Transaction Document to which it is
a party and all other agreements, instruments and documents which are delivered
by it pursuant hereto or thereto and the transactions contemplated hereby and
thereby (i) have been duly authorized by all necessary corporate action on the
part of the Seller, (ii) do not contravene or cause the Seller to be in default
in any material respect under (A) its certificate of incorporation or limited
liability company agreement, (B) any contractual restriction with respect to any
Indebtedness of the Seller or contained in any indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note or other material
agreement or instrument binding on or affecting it or its property, or (C) any
law, rule, regulation, order, license, requirement, writ, judgment, award,
injunction or decree applicable to, binding on or affecting it or any of its
property and (iii) do not result in or require the creation of any Lien upon or
with respect to any of its properties (other than Liens created pursuant to this
Agreement or any other Transaction Document).

(d)        Execution and Delivery. This Agreement and each other Transaction
Document to which the Seller is a party have been duly executed and delivered by
the Seller.

(e)        Governmental Authorization. No approval, consent of, notice to,
filing with or permits, licenses, qualifications or other action by any Official
Body having jurisdiction over it or its properties is required or necessary
(i) for the conduct of the Seller’s business as currently conducted, for the
ownership, use, operation or maintenance of its properties and for the due
execution, delivery and performance by the Seller of this Agreement or any of
the other Transaction Documents, (ii) for the perfection of the Liens granted
hereunder, or (iii) to ensure the legality, validity, or enforceability of this
Agreement in any jurisdiction in which the Seller does business, in each case
other than (A) the UCC financing statements, consents, notices, filings and
other actions which have been obtained or made and continuation statements and
renewals in respect thereof and (B) where the lack of such consent, notice,
filing or other action would not have a material adverse effect on its ability
to perform its obligations hereunder and under the Transaction Documents to
which it is a party.

(f)        Legality; Validity; Enforceability. Assuming due authorization,
execution and delivery by each other party hereto and thereto, this Agreement
and each other Transaction Document to which it is a party is the legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its respective terms, except as such enforceability may be
limited by (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally, (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (C) implied
covenants of good faith and fair dealing.

 

-8-



--------------------------------------------------------------------------------

(g)        No Litigation. There are no proceedings or investigations pending or,
to its knowledge, threatened against the Seller, before any court or Official
Body having jurisdiction over it or its properties (A) asserting the invalidity
of this Agreement, or any of the other Transaction Documents, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, or any of the other Transaction Documents, (C) seeking any
determination or ruling that would materially and adversely affect the
performance by the Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents,
(D) that would reasonably be expected to have a material adverse effect on any
of the Transferred Assets or (E) seeking to impose any excise, franchise,
transfer or similar tax upon the conveyance of the Transferred Assets hereunder.

(h)        Legal Compliance. The Seller has complied in all respects with all
Applicable Laws, judgments, agreements with governmental authorities, decrees
and orders with respect to its business and properties and the Transferred
Assets, other than non-compliance which would not reasonably be expected to
result in a Material Adverse Effect.

(i)        Tax Status. The Seller has timely filed all federal and other
material tax returns (foreign, federal, state, local and otherwise) required to
be filed by it and has paid all federal and other material taxes due and payable
by it or any assessments made against it or any of its property and all other
taxes, fees or other charges imposed on it or any of its property by any
governmental authority (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Seller). It is not liable for taxes payable by any other Person. No tax lien or
similar Adverse Claim has been filed, and no claim has been filed or is being
asserted, with respect to any such tax, fee, assessment or other governmental
charge. Any taxes, fees and other governmental charges payable by the Seller in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents and the execution and delivery of this Agreement and the
Transaction Documents have been paid or shall have been paid if and when due at
or prior to the Effective Date or the Purchase Date, as applicable.

(j)        Place of Business. The principal place of business and chief
executive office of the Seller, and the offices where the Seller keeps all its
Records, are located at its address specified in Schedule 4.1(j) attached
hereto, or such other locations notified to the Purchaser in accordance with
this Agreement. There are currently no, and during the past four months (or such
shorter time as the Seller has been in existence) there have not been, any other
locations where the Seller is located (as that term is used in the UCC of the
jurisdiction where such principal place of business is located).

(k)        Backup Security Interest. In the event that, notwithstanding the
intent of the parties, the Conveyances hereunder shall be characterized as loans
and not as sales and/or contributions, then:

i.         this Agreement creates a valid and continuing Lien on the Seller’s
right, title and interest in and to the Transferred Assets in favor of the
Purchaser and the Collateral Agent, as assignee, for the benefit of the Secured
Parties, which security interest is validly perfected under Article 9 of the UCC
(to the extent such security

 

-9-



--------------------------------------------------------------------------------

interest may be perfected by filing a UCC financing statement under such
article), and is enforceable as such against creditors of and purchasers from
the Seller;

ii.        the Transferred Assets are comprised of Instruments, Security
Entitlements, General Intangibles, Certificated Securities, Uncertificated
Securities, Securities Accounts, Investment Property and Proceeds and such other
categories of collateral under the applicable UCC as to which the Seller has
complied with its obligations as set forth herein;

iii.        the Seller owns and has good and marketable title to the Transferred
Collateral Obligations Conveyed to the Purchaser on the applicable Purchase
Date, free and clear of any Lien;

iv.        the Seller has received all consents and approvals required by the
terms of any Collateral Obligation to the sale and granting of a security
interest in the Collateral Obligations hereunder to the Purchaser and the
Collateral Agent, as assignee on behalf of the Secured Parties;

v.        the Seller has caused or authorized the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
that portion of the Transferred Assets in which a security interest may be
perfected by filing pursuant to Article 9 of the UCC as in effect in Delaware;

vi.        the Seller has not filed or authorized the filing of, and is not
aware of, any financing statement against the Seller that includes as a
description of collateral covering any Collateral Obligation other than
financing statements (A) relating to the security interest granted to the
Purchaser and the Collateral Agent under this Agreement or pursuant to any other
Transaction Document, or (B) that has been terminated and/or fully and validly
assigned to the Collateral Agent on or prior to the Effective Date;

vii.        all original executed copies of each underlying promissory note
constituting or evidencing any Transferred Collateral Obligation have been or,
subject to the delivery requirements contained in the Loan and Servicing
Agreement, will be delivered to the Purchaser;

viii.        none of the underlying promissory notes that constitute or evidence
the Collateral Obligations has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Purchaser and the Collateral Agent, as assignee on behalf of the Secured
Parties;

ix.        with respect to a Transferred Asset that constitutes a Certificated
Security, such certificated security has been delivered to the Purchaser or,
will be delivered to the Purchaser and, if in registered form, has been
specially Indorsed (within the meaning of the UCC) to the Purchaser or in blank
by an effective Indorsement or has been registered in the name of the Purchaser
upon original issue or registration of transfer by the Seller of such
Certificated Security, in each case, promptly upon receipt but in no event later
than three (3) Business Days following the related Funding Date; provided that
any file-

 

-10-



--------------------------------------------------------------------------------

stamped document, promissory note and certificates including in any Collateral
Obligation File shall be delivered as soon as they are reasonably available
(even if not within three (3) Business Days of the related Funding Date); and in
the case of an Uncertificated Security, by (A) causing the Purchaser to become
the registered owner of such uncertificated security and (B) causing such
registration to remain effective.

(l)        Fair Consideration; No Avoidance for Collateral Obligation Payments.
With respect to each Transferred Collateral Obligation sold or contributed
hereunder, the Seller sold or contributed such Transferred Collateral Obligation
to the Purchaser in exchange for payment, made in accordance with the provisions
of this Agreement, in an amount which constitutes fair consideration and
reasonably equivalent value. Each such Conveyance referred to in the preceding
sentence shall not have been made for or on account of an antecedent debt owed
by the Seller to the Purchaser and, accordingly, no such sale is or may be
voidable or subject to avoidance under title 11 of the United States Code and
the rules and regulations thereunder. In addition, no such Conveyance shall have
been made with the intent to hinder or delay payment to or defraud any creditor
of the Seller.

(m)        Eligibility of Transferred Collateral Obligations. Each Transferred
Collateral Obligation Conveyed hereunder is, at the time of such Conveyance, an
Eligible Collateral Obligation. At the time of such Conveyance, no event has
occurred and is continuing which could reasonably be expected to affect the
collectibility of such Transferred Collateral Obligation or cause it not to be
paid in full.

(n)        Adequate Capitalization; No Insolvency. The Seller is not the subject
of any Insolvency Event. The Seller is solvent and will not become insolvent
after giving effect to the transactions contemplated by this Agreement and the
other Transaction Documents. The Seller is, and after giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents,
will be, adequately capitalized for its business as proposed to be conducted in
the foreseeable future and does not expect the commencement of any insolvency,
bankruptcy or similar proceedings or the appointment of a receiver, liquidator
or similar official in respect of its assets. The Seller executed and delivered
each of the Transaction Documents to which it is a party for fair consideration
and reasonably equivalent value and without the intent to hinder, delay or
defraud any of its creditors or any other Person. The Conveyance by the Seller
of the Seller’s interest in the Transferred Assets constitutes a reasonable and
practicable action in the ordinary course of the Seller’s business.

(o)        True Sale or True Contribution. Each Transferred Asset sold or
contributed hereunder shall have been sold or contributed by the Seller to the
Purchaser in a “true sale” or a “true contribution.”

(p)        True and Complete Information. All information (other than
projections and forward-looking information) heretofore or hereafter furnished
by or on behalf of the Seller in writing to any Lender, the Collateral Agent or
the Facility Agent in connection with this Agreement, the other Transaction
Documents, the Transferred Assets, or any transaction contemplated hereby is and
will be (when taken as a whole) true, correct and complete in all material
respects (or, in the case of general economic data, industry information or
information

 

-11-



--------------------------------------------------------------------------------

relating to third parties, or if not prepared by or under the direction of the
Seller, is true and correct in all material respects to the knowledge of the
Seller after reasonable inquiry).

(q)        Selection Procedures. In selecting the Transferred Collateral
Obligations, no selection procedures were employed which are intended to be
adverse to the interests of the Purchaser or the Lenders. The Purchase Price has
been determined by the Seller in good faith in accordance with Section 3.1.

(r)        [Reserved].

(s)         Payment in Full. As of the date such Transferred Collateral
Obligation was Conveyed to the Purchaser, the Seller has no actual knowledge of
any fact which leads it or should have led a reasonable person to expect that
(and no event has occurred and is continuing which could reasonably be expected
to cause) any payments on any Transferred Asset at the time of Conveyance will
not be paid in full when due or to expect any other material adverse effect on
(i) the performance by the Seller of its obligations under this Agreement or any
of the other Transaction Documents to which it is a party, (ii) the validity or
enforceability of this Agreement or any of the other Transaction Documents to
which it is a party, or (iii) the Transferred Assets or the interests of the
Seller therein.

(t)        Representations and Warranties True and Correct. Each of the
representations and warranties of the Seller contained in the Transaction
Documents (other than this Agreement) is true and correct in all material
respects (or if such representation and warranty is already qualified by the
words “material”, “materially” or “Material Adverse Effect”, then such
representation and warranty shall be true and correct in all respects) and the
Seller hereby makes each such representation and warranty to, and for the
benefit of, the Purchaser, the Lenders and the Facility Agent, as if the same
were set forth in full in this Agreement.

(u)        No Unmatured Servicer Default; Servicer Default; Unmatured Event of
Default; Event of Default. No Unmatured Servicer Default, Servicer Default,
Unmatured Event of Default or Event of Default has occurred and is continuing.

(v)        No Brokers or Finders. No broker or finder acting on behalf of the
Seller was employed or utilized in connection with this Agreement or the other
Transaction Documents or the transactions contemplated hereby or thereby and the
Seller has no obligation to any Person in respect of any finder’s or broker’s
fees in connection therewith.

(w)        Restricted Payments. The Seller shall not cause or permit the
Purchaser to make any payments or distributions which would violate
Section 10.16 of the Loan and Servicing Agreement.

(x)        Special Purpose Entity. The Purchaser is an entity with assets and
liabilities separate and distinct from those of the Seller and any Affiliates
thereof, and the Seller hereby acknowledges that the Facility Agent, the Lenders
and the other Secured Parties are entering into the transactions contemplated by
the Loan and Servicing Agreement in reliance upon the Purchaser’s identity as a
legal entity that is separate from the Seller and from each other Affiliate of
the Seller. Without limiting the foregoing, Section 9.27 and Section 10.5 of the
Loan

 

-12-



--------------------------------------------------------------------------------

and Servicing Agreement shall apply mutatis mutandis to this clause (x) as if
fully set forth herein, as applicable.

(y)        Transferred Collateral Obligations. The information contained in
Schedule A is true, correct and complete as of such Purchase Date.

(z)        Set–Off, etc. No Transferred Collateral Obligation included in any
Borrowing Base was, at the time of Conveyance thereof, compromised, adjusted,
extended, satisfied, subordinated, rescinded, set–off or modified by the Seller
or by the Obligor thereof, and no Transferred Collateral Obligation included in
any Borrowing Base was, at the time of Conveyance thereof, subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set–off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Transferred Collateral Obligations or otherwise, by the Seller or
by the Obligor with respect thereto, except, in each case, for amendments,
extensions and modifications, if any, to such Transferred Collateral Obligation
otherwise permitted or not prohibited under the Transaction Documents and in
accordance with the Servicing Standard.

(aa)        No Fraud. Each Collateral Obligation was originated without any
fraud or material misrepresentation by the Seller or, to the Seller’s knowledge,
the related Obligor.

(bb)        Price of Collateral Obligations. The Purchase Price for each
Collateral Obligation Conveyed by the Seller to the Purchaser hereunder
represents the fair market value of such Collateral Obligation as of the time of
conveyance hereunder, as may have changed from the time such Collateral
Obligation was originally acquired by the Seller.

(cc)        Notice to Agents and Obligors. The Seller will direct any agent,
facility agent or Obligor for any Collateral Obligation included in the
Transferred Assets to remit all payments and collections with respect to such
Collateral Obligation directly to the Purchaser.

(dd)        Collections. The Seller acknowledges that all interest and principal
collections received by it or its Affiliates with respect to the Transferred
Assets (other than any Excluded Amount) Conveyed to the Purchaser are held and
shall be held in trust for the benefit of the Purchaser and its assignees until
deposited into the applicable Account as required in the Loan and Servicing
Agreement. The Seller promptly shall remit to the Purchaser or the Purchaser’s
designee any payment or any other sums relating to, or otherwise payable on
account of, the Transferred Assets (other than any Excluded Amount) that the
Seller receives after the applicable Purchase Date.

(ee)        Covenants. All covenants, agreements and undertakings of the Seller
hereunder required to be performed as of such date have been fully performed.

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach. On the Effective Date and on each Purchase Date, the Seller,
by accepting the proceeds of such Conveyance, shall be deemed to have certified
that all representations and warranties described in Section 4.1 are true and
correct in all material respects (or if such representation and warranty is
already qualified by the words “material”, “materially” or “Material Adverse
Effect”, then such representation and warranty shall be true and correct in all

 

-13-



--------------------------------------------------------------------------------

respects) on and as of such day as though made on and as of such day (or if
specifically referring to an earlier date, as of such earlier date). The
representations and warranties set forth in Section 4.1 shall survive (i) the
Conveyance of the Transferred Assets to the Purchaser, (ii) the termination of
the rights and obligations of the Purchaser and the Seller under this Agreement
and (iii) the termination of the rights and obligations of the Purchaser under
the Loan and Servicing Agreement. Upon discovery by a Responsible Officer of the
Purchaser or the Seller of a breach of any of the foregoing representations and
warranties in any material respect, the party discovering such breach shall give
prompt written notice to the other and to the Facility Agent.

ARTICLE V

COVENANTS OF THE SELLER

SECTION 5.1 Covenants of the Seller. The Seller hereby covenants and agrees with
the Purchaser that, from the date hereof, and until the termination of this
Agreement, unless the Purchaser otherwise consents in writing:

(a)        Compliance with Agreements and Applicable Laws. The Seller shall
perform each of its obligations under this Agreement and the other Transaction
Documents and comply with all Applicable Laws, including those applicable to the
Transferred Assets and all proceeds thereof, except to the extent that the
failure to so comply would not reasonably be expected to have a material adverse
effect on (i) its ability to perform its obligations under the Transaction
Documents to which it is a party, (ii) its assets, operations, properties,
financial condition, or business or (iii) the validity or enforceability of this
Agreement or any of the other Transaction Documents.

(b)        Maintenance of Existence and Conduct of Business. The Seller shall:
(i) do or cause to be done all things necessary to (A) preserve and keep in full
force and effect its existence as a corporation and maintain its rights and
franchises in its jurisdiction of incorporation and (B) qualify and remain
qualified as a corporation in good standing and preserve its rights and
franchises in each jurisdiction in which the failure to so qualify and remain
qualified and preserve its rights and franchises would reasonably be expected to
have a material adverse effect on its assets, operations, properties, financial
condition, or business; (ii) continue to conduct its business substantially as
now conducted or as otherwise permitted hereunder and under its organizational
documents (which, for the avoidance of doubt, shall not prohibit the Seller from
entering into similar transactions with other persons); and (iii) at all times
maintain, preserve and protect all of its licenses, permits, charters and
registrations in each case except where the failure to maintain such licenses,
permits, charters and registrations would not reasonably be expected to have a
material adverse effect on its assets, operations, properties, financial
condition, or business.

(c)        Cash Management Systems: Deposit of Collections. The Seller shall
transfer, or cause to be transferred, all Collections (if any) it receives to
the Collection Account by the close of business on the Business Day following
the date such Collections are received by the Seller.

 

-14-



--------------------------------------------------------------------------------

(d)        Books and Records. The Seller shall keep proper books of record and
account in which full and correct entries in all material respects shall be made
of all financial transactions with the Purchaser and the assets and business of
the Seller related to its obligations under this Agreement or any Transferred
Asset in accordance with GAAP, maintain and implement administrative and
operating procedures; and keep and maintain all documents, books, records and
other information necessary or reasonably advisable and relating to the
Transferred Assets prior to their Conveyance hereunder for the collection of all
Transferred Assets.

(e)        Accounting of Purchases. Other than for tax and consolidated
accounting purposes, the Seller will not account for or treat the transactions
contemplated hereby in any manner other than as a sale or contribution of the
Transferred Assets by the Seller to the Purchaser; provided that solely for
federal income tax reporting purposes, the Purchaser is treated as a
“disregarded entity” and, therefore, the Conveyance of Transferred Assets by the
Seller to the Purchaser hereunder will not be recognized.

(f)        Payment, Performance and Discharge of Obligations. The Seller shall
pay, perform and discharge or cause to be paid, performed and discharged
promptly all Charges payable by it except where the failure to so pay, discharge
or otherwise satisfy such obligation would not, individually or in the
aggregate, be expected to have a material adverse effect on (i) its ability to
perform its obligations under the Transaction Documents to which it is a party,
(ii) its assets, operations, properties, financial condition, or business or
(iii) the validity or enforceability of this Agreement or any of the other
Transaction Documents.

(g)        Taxes. The Seller will file on a timely basis all tax returns
(including foreign, federal, state, local and otherwise) required to be filed
and will pay all taxes due and payable by it or any assessments made against it
or any of its property and all other taxes, fees or other charges imposed on it
or any of its property by any Official Body (other than any amount the validity
of which is contested in good faith by appropriate proceedings and with respect
to which reserves in conformity with GAAP are provided on the books of the
Seller).

(h)        ERISA. The Seller shall not, and shall not cause or permit any of its
Affiliates to, cause or permit to occur an event that results in the imposition
of a Lien on any Transferred Asset under Section 412 of the IRC or
Section 303(K) or 4068 of ERISA.

(i)        Liens. The Seller shall not create, incur, assume or permit to exist
any Lien on or with respect to any of its rights under any of the Transaction
Documents or on or with respect to any of its rights in the Transferred Assets,
in each case other than Permitted Liens. For the avoidance of doubt, this
Section 5.1(i) shall not apply to any property retained by the Seller and not
Conveyed or purported to be Conveyed hereunder.

(j)        Change of Name. Etc. The Seller shall not change its name, identity
or corporate structure in any manner that would make any financing statement or
continuation statement filed by the Seller or Purchaser pursuant hereto (or by
the Facility Agent on behalf of the Seller or Purchaser) in accordance with
Section 2.1(c) seriously misleading or change its jurisdiction of organization,
unless the Seller shall have given the Purchaser at least 30 days prior

 

-15-



--------------------------------------------------------------------------------

written notice thereof, and shall promptly file appropriate amendments to all
previously filed financing statements and continuation statements.

(k)        Sale Characterization. The Seller shall not make statements or
disclosures, or treat the transactions contemplated by this Agreement (other
than for tax or consolidated accounting purposes) in any manner other than as a
true sale, contribution or absolute assignment of the title to and sole record
and beneficial ownership interest of the Transferred Assets (which, with respect
to any Related Security, shall only be to the extent of the Seller’s interest
therein) Conveyed or purported to be Conveyed hereunder; provided that the
Seller may consolidate the Purchaser and/or its properties and other assets for
accounting purposes in accordance with GAAP.

(l)        Commingling. The Seller shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections or other proceeds of any Collateral Obligations into the Collection
Account.

(m)        Separate Identity. The Seller acknowledges that the Facility Agent,
the Lenders and the other Secured Parties are entering into the transactions
contemplated by this Agreement and the Loan Agreement in reliance upon the
Purchaser’s identity as a legal entity that is separate from the Seller and each
other Affiliate of the Seller. Without limiting the generality of the foregoing
and in addition to the other covenants set forth herein, Section 9.27 and
Section 10.5 of the Loan and Servicing Agreement shall apply mutatis mutandis to
this clause (m) as if fully set forth herein, as applicable.

ARTICLE VI

WARRANTY LOANS

SECTION 6.1 Warranty Collateral Obligations. The Seller agrees that, with
respect to any Transferred Collateral Obligation, in the event of a breach of
any representation or warranty or covenant set forth in Section 4.1(k) or
(o) hereof or Sections 9.13 or 9.26 of the Loan and Servicing Agreement or a
material breach of any other representation, warranty, undertaking or covenant
set forth in Section 4.1(l), (p), (q), (z) or (cc) hereof or Sections 9.15,
9.16, 10.21, 18.3 or 18.5(b) of the Loan and Servicing Agreement that exists as
of the related Purchase Date (each such Transferred Collateral Obligation, a
“Warranty Collateral Obligation”), no later than 30 days after the earlier of
(x) actual knowledge of such breach on the part of a Responsible Officer of the
Seller or the Purchaser and (y) receipt by the Seller of written notice thereof,
the Seller shall either (a) pay to the Collection Account in immediately
available funds the Repurchase Amount with respect to the Warranty Collateral
Obligation(s) to which such breach relates or (b) substitute for such Warranty
Collateral Obligation(s) one or more Eligible Collateral Obligation with an
aggregate Collateral Obligation Amount at least equal to the Repurchase Amount
of the Warranty Collateral Obligation(s) being replaced; provided, that no such
repayment or substitution shall be required to be made with respect to any
Warranty Collateral Obligation (and such Collateral Obligation shall cease to be
a Warranty Collateral Obligation) if, on or before the expiration of such 30 day
period, the representations and warranties in Article IV with respect to such
Warranty Collateral Obligation shall be made true and correct in all material
respects (or if such representation and warranty is already qualified by

 

-16-



--------------------------------------------------------------------------------

the words “material”, “materially” or “Material Adverse Effect”, then such
representation and warranty shall be true and correct in all respects) with
respect to such Warranty Collateral Obligation as if such Warranty Collateral
Obligation had been Conveyed to the Purchaser on such day or if the Advances
outstanding do not exceed the Borrowing Base. For the avoidance of doubt, any
breach of a representation or warranty set forth in the first sentence of this
Section 6.1 caused solely by a failure with respect to one or more Collateral
Obligations shall not constitute an Event of Default under the Loan and
Servicing Agreement if the Seller otherwise complies with this Section 6.1 with
respect to each such Collateral Obligation.

SECTION 6.2 Dilutions, Etc. The Seller agrees that if, on any day following the
Revolving Period (x) either (1) an Unmatured Event of Default or an Event of
Default has occurred and is continuing or (2) any Collateral Quality Test or the
Minimum Equity Test is not satisfied and (y) the Principal Balance of a
Transferred Collateral Obligation that has been sold by the Seller hereunder is
either reduced or adjusted as a result of any setoff by the Obligor against the
Seller, the Seller shall be deemed to have received on such day a Collection of
such Transferred Collateral Obligation in the amount of such setoff and shall,
within two (2) Business Days, pay to the Collection Account in immediately
available funds an amount equal to such setoff.

ARTICLE VII

CONDITIONS PRECEDENT

SECTION 7.1 Conditions Precedent. The obligations of the Purchaser to pay the
Purchase Price for the Transferred Assets sold on the Effective Date and any
Purchase Date shall be subject to the satisfaction of the following conditions:

(a)        All representations and warranties of the Seller contained in this
Agreement shall be true and correct in all material respects (or if such
representation and warranty is already qualified by the words “material”,
“materially” or “Material Adverse Effect”, then such representation and warranty
shall be true and correct in all respects) on such date;

(b)        All information concerning the Transferred Assets provided to the
Purchaser and the Facility Agent shall be true and correct, when taken as a
whole, in all material respects as of such date;

(c)        The Seller shall have performed in all material respects all other
obligations required to be performed by it pursuant to the provisions of this
Agreement, the Underlying Instruments and the other Transaction Documents to
which it is a party as of such date;

(d)        The Seller shall have either filed or caused to be filed (or shall
have arranged for such filing to be made within one Business Day) the financing
statement(s) required to be filed pursuant to Section 2.1(c); and

(e)        All organizational and legal proceedings, and all instruments in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents shall

 

-17-



--------------------------------------------------------------------------------

be reasonably satisfactory in form and substance to the Purchaser, and the
Purchaser shall have received from the Seller copies of all documents (including
records of corporate proceedings) relevant to the transactions herein
contemplated as the Purchaser may reasonably have requested.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.1 Amendments, Etc. This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and consented to in writing by the Facility Agent. Any reconveyance
executed in accordance with the provisions hereof shall not be considered an
amendment or modification to this Agreement.

SECTION 8.2 Governing Law: Submission to Jurisdiction.

(a)        THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

(b)        Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

SECTION 8.3 Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including facsimile or
other electronic communication) and shall be personally delivered or sent by
certified mail, postage prepaid, by electronic mail or by facsimile, to the
intended party at the address or facsimile number of such party set forth below:

(a)        in the case of the Purchaser:

 

-18-



--------------------------------------------------------------------------------

OCSI Senior Funding Ltd.

1301 Avenue of the Americas, 34th Floor

New York, New York 10019

Attention: Matthew Stewart

Telephone: 212-284-7856

Email: mstewart@oaktreecapital.com

With a copy to:

333 South Grand Avenue, 28th Floor

Los Angeles, California 90072

Attention: Mary Gallegly

Telephone: 213-356-3521

Email: mgallegly@oaktreecapital.com

 

  (b)

in the case of the Seller:

Oaktree Strategic Income Corporation

1301 Avenue of the Americas, 34th Floor

New York, New York 10019

Attention: Matthew Stewart

Telephone: 212-284-7856

Email: mstewart@oaktreecapital.com

With a copy to:

333 South Grand Avenue, 28th Floor

Los Angeles, California 90072

Attention: Mary Gallegly

Telephone: 213-356-3521

Email: mgallegly@oaktreecapital.com

(in each case, with a copy to the Facility Agent at the address for notice
provided under the Loan and Servicing Agreement)

All such notices and communications shall be effective, (a) if personally
delivered, when received, (b) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, (c) if sent by two-day
mail, two Business Days after having been deposited in the mail, postage
prepaid, (d) if sent by overnight courier, one Business Day after having been
given to such courier, and (e) if transmitted by email, when sent, receipt
confirmed by electronic means.

SECTION 8.4 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

-19-



--------------------------------------------------------------------------------

SECTION 8.5 Assignment. The Purchaser and the Seller each agree that at any time
and from time to time, at its expense and upon reasonable request of the
Facility Agent or the Collateral Agent, it shall promptly execute and deliver
all further instruments and documents, and take all reasonable further action,
that is necessary or desirable to perfect and protect the Conveyances and
security interests granted or purported to be granted by this Agreement or to
enable the Collateral Agent or any of the Secured Parties to exercise and
enforce its rights and remedies under this Agreement with respect to any
Transferred Assets. Without limiting the generality of the foregoing, the Seller
authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Purchaser or the Collateral Agent (acting solely at the
Facility Agent’s request) as the assignee of the Purchaser may reasonably
request to protect and preserve the Conveyances and security interests granted
by this Agreement.

SECTION 8.6 Further Assurances.

(a)        The Purchaser and the Seller agree to do and perform, from time to
time, any and all acts and to execute any and all further instruments reasonably
requested by the other party more fully to effect the purposes of this Agreement
and the other Transaction Documents, including the execution of any financing
statements or continuation statements or equivalent documents relating to the
Transferred Assets for filing under the provisions of the UCC or other laws of
any applicable jurisdiction.

(b)        The Purchaser and the Seller hereby severally authorize the
Collateral Agent, upon receipt of written direction from the Facility Agent, to
file one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Transferred Assets.

(c)        The Seller shall furnish to the Collateral Agent and the Facility
Agent from time to time such statements and schedules further identifying and
describing the Related Security and such other reports in connection with the
Transferred Assets as the Collateral Agent (acting solely at the Facility
Agent’s request) or the Facility Agent may reasonably request, all in reasonable
detail.

SECTION 8.7 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Facility Agent,
any right, remedy, power or privilege hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privilege provided by law.

SECTION 8.8 Counterparts. This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

-20-



--------------------------------------------------------------------------------

SECTION 8.9 No Petition Covenant; Limited Recourse. Section 17.12 of the Loan
and Servicing Agreement shall apply mutatis mutandis to this Agreement as if
fully set forth herein, as applicable.

SECTION 8.10        Transfer of Seller’s Interest. With respect to each transfer
of a Transferred Asset on any Purchase Date, (i) the Purchaser shall, as to each
Transferred Asset, be a party to the relevant Underlying Instruments and have
the rights and obligations of a lender thereunder, and (ii) the Seller shall, to
the extent provided in this Agreement, and the applicable Underlying
Instruments, relinquish its rights and be released from its obligations, as to
each Transferred Asset. The obligors or agents on the Transferred Asset were or
will be notified of the transfer of the Transferred Asset to the Purchaser to
the extent required under the applicable Underlying Instruments. The Purchaser,
the Servicer or the Collateral Agent will have possession of the related
Underlying Instrument (including the underlying promissory notes, if any).

SECTION 8.11        Binding Effect; Third-Party Beneficiaries. This Agreement
will inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. The Facility Agent, for the benefit
of the Secured Parties, is intended by the parties hereto to be a third-party
beneficiary of this Agreement.

SECTION 8.12        Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and the other Transaction Documents set forth
the entire understanding of the parties relating to the subject matter hereof,
and all prior understandings, written or oral, are superseded by this Agreement
and the other Transaction Documents.

SECTION 8.13        Headings. The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

OAKTREE STRATEGIC INCOME CORPORATION, as Seller By:   Oaktree Capital
Management, L.P. Its:   Investment Adviser By:  

/s/ Mary Gallegly

  Name:     Mary Gallegly   Title:       Senior Vice President By:  

/s/ Jordan Mikes

  Name:     Jordan Mikes   Title:       Vice President

 

 

 

Sale and Contribution Agreement



--------------------------------------------------------------------------------

OCSI SENIOR FUNDING LTD., as Purchaser

By:  

/s/ Dianne Farjallah

Name: Dianne Farjallah Title: Director

 

 

 

 

Sale and Contribution Agreement